DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on 04/01/2021 has been received and entered into the case record.
Claims 1, 5, 8, and 17-25 are pending in the application.
Claims 1, 5, and 8 are amended.
Claims 17-25 are newly added.
Claims 1, 5 and 20-25 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 8 and 17-19 are examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2015/042356; IDS Reference No. AK filed on 11/08/2018) in view of Liu et al. (2007. The 234th ACS National Meeting, Boston, MA, Abstract No. BIOT 414; IDS Reference No. AM filed on 10/18/2018) and T’Joen et al. (Stem Cells and Development 21(10): 1716-1725; IDS Reference No. AN filed on 11/08/2018).

	Liu et al. teaches a method of culturing embryonic stem (ES) cells (i.e. pluripotent stem cells) comprising a plant-based hydrolysate (i.e. a non-animal hydrolysate) as a substitute for FBS in culture media. This serum-free media with hydrolysates as additives could be used for mass production of undifferentiated ES cells. The ES cells produced from this process maintained a high pluripotency (i.e. proliferating while maintaining the pluripotency of the cells) (Abstract). As plant-protein corresponds to non-animal hydrolysate, it is interpreted that the culture medium is free of albumin. However, Liu does not teach the origin of the plant-based hydrolysate in the culture media.
T’Joen et al. teaches that serum free media in culturing and cryopreserving hESCs can contain a hydrolysate of plant or synthetic origin. That hydrolysate can be soybean (Ultrapep Soy) or wheat gluten (Hypep 4601) and act as a serum substitute (Abstract, p. 1722-1723).
It would be obvious to one of ordinary skill in the art to add plant-based hydrolysate and more specifically a soybean or wheat gluten as taught by T’Joen et al. and Liu et al. to the serum-free cell culture medium containing a lipid mixture utilized for promoting the proliferation and pluripotency of ESCs as taught by Chen et al. with a reasonable expectation of success. One would be motivated to do so as hydrolysates of plant origin are well-known in the art of stem cell culture and in general, the 
Therefore the invention at the time of the effective filing date would be obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments filed on 04/01/2021, with respect to the 112 (b) rejections set forth in the Office Action filed on 12/01/2020 have been fully considered and are persuasive.  
The 112(b) rejection regarding indefiniteness has been withdrawn in light of the amendments made to claim 8 to further define “non-animal hydrolysate.”
The 112(b) rejection regarding tradenames has been withdrawn in light of the cancellation of claims reciting the ExCell trademark which render the rejection moot. 
Applicant’s arguments on page 6 filed on 04/01/2021, regarding the 102 rejections of Liu and Chen have been fully considered and are persuasive in light of the amendments made to claim 8. Neither Liu nor Chen on their own teach each and every limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection under USC 103 utilizing the references of Chen, Liu and T’Joen in combination address the limitations of claim 8 and newly added claims 17 and 18. 
Applicant’s arguments on page 7 filed on 04/01/2021, regarding the 103 rejections of claims 8-11 have been fully considered and are persuasive in light of the amendments made to claim 8. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection under USC 103 utilizing the references of Chen, Liu and T’Joen in combination address the limitations of claim 8 and newly added claims 17 and 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/             Primary Examiner, Art Unit 1632